PER CURIAM:
The parties in this claim filed a written stipulation which revealed the following: that, on July 20, 1972, a “stone quarry agreement” was made between the claimant and respondent, under which the Department of Highways performed stone quarrying operations while constructing a highway near Scott Depot, West Virginia; that while engaged in the quarrying activities, the Department of Highways caused some degree of damage to claimant’s land; and that respondent is thereby liable to claimant for the sum of $1,200.00, which amount is a fair estimate of the damage sustained by the claimant.
Based on the foregoing, an award in the above amount is hereby made.
Award of $1,200.00.